Citation Nr: 1435549	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-14 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a neurological condition of the bilateral lower extremities, excluding service-connected left thigh paresthesias and right thigh L4 dermatomal radiculopathy, but including as secondary to service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty service from July 1974 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the case in August 2013 to afford the Veteran another VA rating examination.  The case has now been returned to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must remand the issue of service connection for a neurological condition of the bilateral lower extremities for additional development due to an inadequate medical examination.  The Board finds the September 2013 medical opinion is inadequate to adjudicate the Veteran's claim because it does not proffer the necessary nexus opinion.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  

The Veteran contends that he has a neurological condition of the bilateral lower extremities that is due to his service-connected lumbosacral strain and that is separate and distinct from his already service-connected left thigh paresthesias and right thigh L4 dermatomal radiculopathy.

In May and October 2008 VA examinations, the Veteran was diagnosed with meralgia paresthetica, which the October 2008 VA examiner determined was more likely than not secondary to obesity and unrelated to the service-connected lumbosacral strain.

Again in September 2013, the Veteran underwent another VA examination for his claimed neurological condition. The examiner noted the Veteran's existing diagnoses of left thigh paresthesias and right thigh L4 dermatomal radiculopathy, and determined that there was no radiculitis seen on the Veteran's EMG.  Therefore, the examiner found that there was no separate and distinct condition which would account for the Veteran's subjective complaints of his feet feeling like they were "going to sleep" and burning.  However, the examiner did not provide an opinion on whether the Veteran's diagnosed meralgia paresthetica is a neurological condition, separate and distinct from the Veteran's service-connected left thigh paresthesias and right thigh L4 dermatomal radiculopathy, or, if so, whether this condition is due to or aggravated by the service-connected lumbosacral strain.  In light of the foregoing, the Board is of the opinion that the September 2013 VA medical opinion is incomplete and requires clarification.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Ongoing private and VA treatment records should also be obtained.  See
38 USCA § 5103A(b), (c), 38 C F R § 3 159(b), see also Bell v Derwinski,
2 Vet App) 611 (1992) (VA medical records are in constructive possession of the
agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Omaha and Des Moines VA Medical Centers since October 2013.  All records received must be associated with the claims file.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Arrange to have the Veteran's entire claims file reviewed by the VA examiner who conducted the September 2013 examination (if available), or another appropriate medical professional, for the purpose of providing an addendum to the opinion on the following question:

Is the Veteran's diagnosis of meralgia paresthetica a separate and distinct neurological condition from the already service-connected left thigh paresthesias and right thigh L4 dermatomal radiculopathy?

If so, is the Veteran's meralgia paresthetica aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected lumbar spine disability and associated left thigh paresthesias and right thigh L4 dermatomal radiculopathy?  If aggravation is found, the examiner should qualify the approximate degree of aggravation to the best of his or her ability.

The entire claims file, including the additionally requested materials in this remand, and a copy of this remand should be made available to the examiner for review, and such review should be noted in the opinion report.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

3.  Then, the RO should readjudicate the claim on the merits. If the benefit sought is not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


